Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's submission dated 4/25/22 has been entered. 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
In particular, the applicant asserts that the prior art of record does not teach "the pipe coupling portion having an open side such that the pipe coupling portion at least partially encompasses the cooling pipe". Examiner however disagrees as the scope of claim merely requires the pipe coupling portion having an open side, which is evident of the hole/opening on a side of the pipe coupling portion of 10 of DIESER allowing that side to be open to receive the cooling pipe, and the pipe coupling portion at least partially encompasses the cooling pipe, which is evident of a cooling pipe 34 provided at least partially inside of hole 18 of the pipe coupling portion of 10 of FIG.s 1-7 of DIESER. Similar analysis is applied to prior art GORDIN regarding the open side. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 10-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over GORDIN (US 8651704) in view of DIESER (US 2020/0386393).
Regarding claim 1, GORDIN (US 8651704) discloses a lighting system (FIG.s 1-17) comprising: a cooling pipe (such as 535 shown in FIG. 6, see 830 FIG.s 8); a plurality of lighting fixtures (such as 610 shown in FIG. 6) coupled to the cooling pipe (such as 535 shown in FIG. 6, see 830 FIG.s 8), each lighting fixture including: an open sided pipe coupling portion (such as 560 FIG. 5A and 541 FIG. 5B, see also FIG.s 8A-8E) coupled to the cooling pipe, the pipe coupling portion having an open side (hole) such that the pipe coupling portion at least partially encompasses the cooling pipe; and a lighting member (such as 530 FIG. 5A) connected to the pipe coupling portion, the lighting member being thermally coupled to an inside portion of the pipe coupling portion (evident of FIG.s 8A-8E and 16A-16E), the lighting member having a light emanating away from the cooling pipe.
It is noted that the scope of claim merely requires the pipe coupling portion having an open side, which is evident of the hole/opening on a side of the pipe coupling portion 560 of GORDIN allowing that side to be open to receive the cooling pipe, and the pipe coupling portion at least partially encompasses the cooling pipe, which is evident of a cooling pipe 520 provided at least partially inside of hole in FIG.5A. However, the open side is not explicitly shown. 
DIESER teaches a lighting system (FIG.s 1-7) comprising: a plurality of lighting fixtures (as shown in FIG. 6) coupled to a cooling pipe (including 32 FIG. 6), each lighting fixture including: an open sided pipe coupling portion (see 10 FIG. 2, having two openings on its side and one on the bottom); and a lighting member (24 FIG.s 1-3) connected to the coupling portion, the lighting member being thermally coupled to an inside portion of the pipe coupling portion, the lighting member having a light emanating away from the cooling pipe.
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate an open side, such as taught by DIESER, and its associated structural details, with the coupling of GORDING in order to yield the predictable result of enhanced structural modularity at the coupling portion. 
Regarding the irrigation pipe, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed that the pipe of the prior art combination is capable of being an irrigation pipe and is thus structurally equivalent to the claimed pipe and functionally capable of performing the same. 
Applicant is respectfully reminded that claiming an effect does not necessitate the details of the cause. That is, as it has been held by the courts, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see In re Schreiber, 44 USPQ2d 1429), and apparatus claims cover what a device is, not what a device does (see Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990)), whilst, it is the language of the claims and what the language of the claims describes, as interpreted by a person of the ordinary skills in the art, what defines the patentable subject matter and is binding in the claims, not the detailed description of the invention or the drawings, and although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims (see In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and In re Prater, 162 USPQ 541 (CCPA 1969)). Accordingly, when the prior art apparatus is identical or substantially identical in structure and the claimed “characteristic necessarily flows from the teachings of the applied prior art”, the claimed properties or functional characteristics are presumed to be inherent or implied, and a prima facie case of either anticipation or obviousness has been established (see Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990), In re Best, 195 USPQ 430 (CCPA 1977)). In light of compact prosecution then, applicant is kindly solicited to incorporate the structural features yielding the claimed functions in order to clearly and positively claim the intended invention.
Claim 11 includes the same scope as claim 1 and is rejected similarly. 
Regarding claim 2, GORDIN further discloses the cooling pipe is a water irrigation pipe (col. 3 line 22-25, col. 12 line 25-34).
Regarding claim 3, GORDIN further discloses the cooling pipe is a fluid circulating pipe (operationally evident).
Regarding claim 13, GORDIN further discloses the irrigation pipe has water flowing therein (operationally evident).
Regarding claims 4 and 14, DIESR further teaches the pipe coupling portion has an opening that has a C-shape (evident of shape, such as shown in FIG.s 2 and 3).
The motivation to combine is same as in claim 1 above. 
Regarding claims 5 and 15, GORDIN discloses the pipe coupling portion extends more than halfway around the cooling pipe when coupled thereto (such as shown in FIG.s 5A-5E).
Regarding claims 6 and 16, DIESER further teaches the pipe coupling portion includes a first element (including 12 and 14 FIG. 3) coupled to the lighting member and a second element (such as 22 FIG. 3) that is detachable from the first element.
Regarding claims 7 and 17, DIESER further teaches the first element forms a C-shaped opening (such as the opening of 10 formed by 14 as shown in FIG. 3) and the second element forms a C-shaped opening (such as opening of 22 FIG. 3).
The motivation to combine is same as in claim 1 above. 
However, GORDING in view of DIESER does not explicitly show the first and second elements together form the C-shaped opening. 
Nonetheless, absent persuasive evidence that the claimed configuration is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick and optimal and workable shape for the first and second portions, such that they together form a C-shaped opening, in order to achieve a desired structural arrangement in accordance to a preferred application of the assembly.
Regarding claims 10 and 20, DIESER further teaches the pipe coupling portion has an opening that is C-shaped, the lighting member having a substantially longitudinal symmetry (evident of shape, see FIG.s 1-3).
The motivation to combine is same as in claims 1 and 11 above. 
Allowable Subject Matter
Claims 8, 9, 18 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 8 and 18 were objected to in the office action of 12/30/21 as having an allowable scope but being a depended claim. Claims 8 and 18 are now in intendent form and include the same allowable scope that was previously presented. 
Dependent claims 9 and 19 are allowed at least for their dependencies on allowable claims 8 and 18. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875